 GENERAL ELECTRICCOMPANY165body mountings.He has a college degree in mathematics andphysics.A college degree or its equivalent in schooling and experi-ence is required for both positions.The work these engineers performis intellectual and varied in character entailing the exercise of inde-pendent judgment and discretion.Under these circumstances wefind that Johns and Scheel are professional employees within themeaning of Section 2(12) of the Act, and shall exclude them fromthe unit of technical employees.'We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act :All technical employees at the Employer's vehicle manufacturingplant in Richmond, Indiana, including draftsmen, blueprint machineoperator, experimental mechanics, and the working foreman in theexperimental enginering department, but excluding the electricalengineer, the data or chassis engineer, all other employees, guards,and all supervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]7 SeeSouthern California Edison Company,107 NLRB 951.General Electric CompanyandInternationalAssociation ofMachinists,AFL-CIO 1and International Union of Electrical,Radio and Machine Workers,AFL-CIO,2Petitioners.CasesNos. 11-RC-1131 and 11-RC-1135.November 20, 1958DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeJerold B. Sindler, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Bean, and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.Hereinafter called the TAM.z Hereinaftercalled the IUE.122 NLRB No. 21. 166DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Questions affecting commerce exist concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.34.The IUE seeks to represent a unit of production and main-tenance employees at the Employer's Hendersonville, North Carolina,plant.The TAM seeks two separate units, one to comprise the main-tenance employees, the other the toolroom employees.The Employeragrees with the IUE's contention that a production and maintenanceunit is the sole appropriate unit.Both the Employer and the IUEmoved to dismiss the IAM's petition upon the ground that the unitssought therein are inappropriate.'There is no history of collectivebargaining.Production and maintenance unit :The production and maintenanceunit sought by the IUE is a customary unit and may be appropriate.-'However, for the reasons stated below the units for which the JAMhas petitioned may also be appropriate.Toolroom unit:The Employer's 20 toolroom employees, including9 master tool-and-die makers, 4 tool-and-die makers, and 7 appren-tices, are under the supervision of the toolroom foreman.They workin an areawhich is separated from the rest of the plant by a wirefence, approximately 8 feet high.The toolroom employees produceand maintain the tools, jigs, and fixtures which are used in produc-tion.The apprentices are undergoing the Employer's 4-year appren-ticeship program in preparation for becoming tool-and-die makers.The 13 tool-and-die makers were hired as experienced craftsmen.We find that the toolroom employees constitute a craft group and mayif they so desire constitute a separate appropriate unit.'Maintenance unit:In addition to its proposed toolroom unit, theIAM seeks a separate unit of maintenance employees. The unit soughtconsistsof approximately 25 employees, of whom 10 are multiskilledand classified by the Employer as maintenance-all-around.The re-maining classifications are janitor, gardener-trucker, maintenancegeneral, and boilerroom attendant.Each of the employees classifiedas maintenance-all-around has a basic trade or craft.However, all ofthem have had some experience in one or more additional crafts ortrades.All maintenance employees, except three of six janitors andfour boiler watch operators, are regularly supervised by the mainte-nanceforeman.They are responsible for plant maintenance generally8 The Employer'smotion to dismiss the IUE's petition on the ground that the IUElacks an adequate showing of interest is denied. The sufficiency of a petitioner's showingof interest is an administrative matter notsubject to litigation.We are administrativelysatisfiedthat the IUE's showing of interest is adequate.0.D. Jennings &Company,08 NLRB 516.4For the reasons stated hereinafter the motions are hereby denied.5 Thiokol Chemical Corporation,113 NLRB 547;Westinghouse Electric Corporation,108 NLRB 556.6Westinghouse Electric Corporation,supra; Lee Brothers Foundry, Inc.,106 NLRB 212. GENERAL ELECTRIC COMPANY167and work throughout the plant, exercising skills different from thoseof the production employees.A maintenance area and the mainte-nance foreman's office are located in the middle of the plant, in anenclosure similar to that surrounding the toolroom.In the absence of collective bargaining on a broader basis and inview of the foregoing circumstances, we find that the maintenanceemployees, if they so desire, may constitute a separate appropriateunit.'The Employer would exclude four boiler watch operators on theground that they are guards. It appears that the IAM would ex-clude them from the maintenance unit on the ground that they arenot regularly supervised by the maintenance foreman.The IUEwould include them.These employees, classified as maintenance-all-round, primarily operate boilers.All of them are licensed boileroperators.They spend roughly one-third of their working time in-specting the plant for leaks, fire, and other hazards.They alsoperform these inspection duties when the plant is closed.They donot wear uniforms or sidearms.They are not responsible for plantsecurity and do not have the authority to enforce plant rules.Theplant is otherwise protected by an armed, uniformed guard providedby an independent contractor.From the foregoing we find that thefour boiler watch operators are not guards and shall include them inthe maintenance voting group."The IAM would exclude three janitors from the maintenance unit.The IUE contends that they are maintenance employees and shouldbe included in the maintenance unit.The Employer takes no posi-tion.The Employer employs six janitors, all of whom it classifies asmaintenance employees.Three janitors whom the IAM would in-clude in the maintenance unit are supervised by the maintenance fore-man.The three disputed janitors work in the production area underthe supervision of the general foreman of production.All six janitors perform similar work.Apart from separate super-vision we find no substantial basis for excluding the three productionarea janitors and shall include them in the maintenance votinggroup.°In view of the foregoing, we shall make no final unit determina-tions at this time, but shall direct that the questions concerning repre-sentation be resolved by separate elections among the employees inthe following groups at the Employer's Hendersonville, North Caro-lina, plant, excluding from each group all laboratory employees,professional employees, dispatchers, technical employees, office cleri-7Westinghouse Electric Corporation,supra.8Magma Copper Company,115 NLRB 1.9Oroply Corporation,121 NLRB 1067. 168DECISIONS OF NATIONALLABOR RELATIONS BOARDcal employees, plant clerical employees,salaried employees,guards,and supervisors as defined in the Act : io(1) . All toolroom employees.(2)Allmaintenance employees, includingjanitorsand boilerwatch operators.(3)All production employees.If a majority in voting groups (1) or (2) vote for the IAM, theywill be taken to have indicated their desire to constitutea separateappropriate unit or units, and the Regional Director conducting theelectionsherein is instructedto issuea certificationof representativesto the IAM for such unit or units, which the Board under the circuin-stances finds to be appropriate for purposes of collectivebargaining.If the employees in voting groups (1) and (2) votein- each instancefor the IAM and if a majority of the employees in votinggroup (3)elect to be represented by the IUE, then the Regional Director isinstructed to issue a certification of representatives to the IU- E for aseparate unit of production workers, which theBoard underthe cir-cumstancesfinds to be appropriate for purposesof collective bar-gaining.If a majority of the employees in eitherof voting groups (1) and(2) do not vote for separate representation by the IAM, such groupor groups shall be included in the same unit withthe employees, invoting group (3) and their votes will be pooled with-thosein votinggroup (3),11The Regional Director conducting the elections is in-structed to issue a certification of representatives to the^IUE if thatlabor organization is selected by a majority of the employees in thepooled group, which the Board in suchcircumstancesfinds to be 'asingle unit appropriate for purposes of collective bargaining.How-ever, if a majority of the employees in voting group (8) vote againstthe IUE; the Regional Director is instructedto issue acertificationof results of election.[Text of Direction of Elections omitted from publication.]10 The exclusions follow an agreement of the parties.11 If the votes are pooled, they are tobe tallied in the following manner:The votesfor the IAMshall be counted asvalid votes,but neither for nor against the IVE ; allother votes are to be accorded their face value, whether for the IUE or for no union.HermanSausage Co., Inc.andAmalgamated Meat Cutters andButcher Workmen of North America,LocalUnion No. 282,AFL-CIO.'Case No. 12-CA-13$.November 21, 1958DECISION AND ORDEROn April2,1958, Trial ExaminerRalph Winklerissued his Inter-mediate Report in this case,findingthatthe Respondent had engaged122 NLRB No. 23.